—Judgment, Supreme Court, New York County (Shirley Fingerhood, J.), entered May 28, 1992, awarding defendant attorneys’ fees in the amount of $9,032.50, pursuant to 22 NYCRR part 130, unanimously affirmed, with costs. Appeals from orders, same court and Justice, entered on or about December 13, 1991 and February 18, 1992, unanimously dismissed, without costs, the former being superseded by the partial judgment entered February 5, 1992 from which no appeal has been taken, and the latter by the judgment of May 28, 1992 appealed herein (see, Matter of Aho, 39 NY2d 241, 248).
Upon our independent review of the record (cf., Weckstein v Breitbart, 111 AD2d 6, 8), it is clear that the IAS Court properly determined, without a hearing (see, Matter of Minister of Refm. Prot. Dutch Church v 198 Broadway, 76 NY2d 411, 413, n), that plaintiff pro se’s conduct was frivolous, and there is no reason to disturb the exercise of discretion as to either the imposition of sanctions or the amount awarded. We have considered plaintiffs other arguments and find them to be without merit. Concur—Carro, J. P., Rosenberger, Wallach, Kupferman and Tom, JJ.